STATE OF MICHIGAN

                                  SUPREME COURT



MICHIGAN FIRST CREDIT UNION,
           Plaintiff-Appellee,
                                                             SC: 143371
v                                                            COA: 296670
                                                             Oakland CC: 2007-82217
BARBARA J. SMITH,
            Defendant-Appellant
______________________________________


       Statements of Justices CAVANAGH and HATHAWAY denying Defendant’s Motion
to Disqualify

                                    August 12, 2011


       CAVANAGH, J. Having reviewed the Motion for Disqualification and MCR 2.003,
I deny the motion. None of the disqualifying provisions of MCR 2.003(C)(g)(i-iv)
mandate my disqualification and I have participated in innumerable matters over the
years in which Judge MARK CAVANAGH was on the Court of Appeals panel.

       HATHAWAY, J. Defendant has brought this motion seeking my disqualification
from her application for leave to appeal. Defendant’s motion alleges that I am related to
Wayne County Circuit Judge Amy Hathaway and that Judge Amy Hathaway acted as a
judge in the case before this Court on appeal. However, the case defendant seeks leave to
appeal from was decided in the Oakland County Circuit Court. Judge Amy Hathaway
did not act as a judge in the case before us. Furthermore, I am not related to Judge Amy
Hathaway.
       Because I do not believe that grounds supporting disqualification exist, I deny
defendant’s motion.